Citation Nr: 1236420	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-03 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 16, to December 3, 1954.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral hearing loss.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in September 2011.  However, correspondence received in August 2011 indicated that he would be unable to attend that hearing due to transportation difficulties.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

This appeal was previously before the Board in November 2011.  The Board remanded the claim so that additional treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran clearly and unmistakable entered service with pre-existing hearing loss.

2.  The evidence does not clearly and unmistakably demonstrate that the Veteran's pre-existing hearing loss did not permanently increase in disability during service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, bilateral hearing loss, which pre-existed service, was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for service connection for bilateral hearing loss, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1). 

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 .

Factual Background and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss, to include on the basis of aggravation, due to excessive noise exposure from artillery fire and heavy equipment during his active military service. 

In this case, the Veteran's DD Form 214 reveals that he served on active duty from September 16, 1954 to December 3, 1954 (a total of 79 days) as a trainee in an Army field artillery unit.

As noted in the November 2011 Remand, the Veteran's service treatment records reveals that upon undergoing a Pre-Induction examination in May 1954, the Veteran reported past medical history of scarlet fever with subsequent otitis media, and ear/nose/throat (ENT) trouble.  Significantly, however, the associated May 1954 Report of Medical Examination revealed that upon clinical evaluation, the Veteran's ears were normal and Whispered Voice Test results were reported as 15/15 bilaterally.  Moreover, it was noted that no additional defects were discovered upon physical inspection in September 1954, immediately prior to his induction into active military service.

Two weeks into service, on September 30, 1954, the Veteran complained of an ear ache.  It was noted that he had "lots of trouble with his ears" and he was unable to hear the commander. 

On October 11, 1954, an ENT evaluation indicated that the Veteran had a great deal of childhood ear diseases, perforated tympanic membranes, and some difficulty in hearing.  Physical examination of the inner ears revealed a large dry perforation of the right ear drum and a recessed left ear drum.  The diagnostic impression was intact otitis media.  On October 27th, the Veteran was instructed to wear ear plugs on the rifle range. 

On November 5, 1954, the Veteran filed a request for discharge from service due to physical disability.  A separation examination was performed that same day, whereby it was noted that the Veteran was medically discharged due to deafness.  On that occasion, the Veteran's reported past medical history was significant for scarlet fever, mumps, whooping cough, ENT trouble, and running ears.  The associated Report of Medical Examination revealed that the ears were abnormal upon clinical examination, and "deafness due to childhood middle ear disease" was noted.  Significantly, however, upon Whispered and Spoken Voice testing, the Veteran's hearing was reported as 15/15 bilaterally. 

Also on file is an undated Clinical Abstract for Separation noted a chief complaint of deafness with tinnitus and a long history of repeated middle ear disease and draining during childhood.  There was no history of injury.  Physical examination revealed a large central perforation of the right ear drum and scarring on the left ear drum.  Hearing loss was indicated by audiometer ("approximately 100 decibels from frequencies 128 to 8632") and Whispered (0/15 bilaterally) and Spoken (4/15 bilaterally) Voice testing.  It was noted that "lesions existed prior to enlistment" and were not aggravated by service.  Consequently, the Veteran was found to be below the minimum standard of induction. 

A November 29, 1954 Disposition of Board Proceedings noted deafness due to childhood diseases which existed prior to enlistment.  The Board found that the Veteran's deafness was a permanent and partial degree of disability for military service which was not incident of military service or permanently aggravated by active duty. 

On December 3, 1954, the Veteran was separated from service due to bilateral deafness due to childhood diseases. 

In May 2012, the Veteran was afforded a VA audio examination.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was aggravated during his active duty.  The examiner's rationale was that the Veteran's whisper voice tests went from 15/15 to 0/15 during his active service, which showed that there was "some type of change [in his hearing]" from induction to separation.  The VA examination did not include an audio evaluation.

In August 2012, the Veteran was afforded a second VA audio examination.  The examiner found that the Veteran's hearing loss existed prior to service, and that the pre-existing hearing loss was aggravated beyond the natural progression in military service.  The examiner noted that whisper hearing tests performed at induction and separation could not be used to determine the exact amount of aggravation.  Audiometric tests were not performed, which would have allowed for objective quantification of the degree of aggravation.  The examiner noted the Veteran's hearing was listed as H1 (normal) on induction, and H4 upon separation.  The examination included a VA audio evaluation which demonstrates that the Veteran has hearing loss as defined by the VA.

The only other evidence in support of the Veteran's claim is his and his wife's own contentions that there was a demonstrable decrease in the Veteran's hearing upon his return from military service.  In this regard, the Board notes that under certain circumstances, such as here, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They are competent to report these observations.  The Board also finds the statements credible.

Here, the Veteran's bilateral hearing loss was not "noted" during the May or September 1954 evaluations.  Thus, the Board is required to address both whether there is clear and unmistakable evidence the Veteran's hearing loss existed prior to service, and, if so, whether there is clear and unmistakable evidence that the hearing loss was not aggravated during service.

The evidence of record, which includes a May 2010 statement from the Veteran that he had "an ear problem" prior to service, shows that he clearly and unmistakably had pre-existing hearing loss.  In addition to his May 2010 statement, the Veteran consistently reported a prior history of earaches, ear drainage, and difficulty hearing during in-service treatment.  Two weeks into service, the Veteran complained of an earache and difficulty hearing.  Less than a month into service, an evaluation of his ears revealed a perforated eardrum and a scarred eardrum.  Additionally, based on a review of the Veteran's in-service treatment records the VA examiner opined that his hearing loss pre-existed service.  Thus, the presumption of soundness is clearly and unmistakably rebutted.

The Board is constrained to determine whether the Veteran's pre-existing hearing loss was permanently aggravated by service based upon whisper tests.  The May 1954 pre-induction examination included whisper test scores of 15/15 bilaterally, and noted normal ears.  The September 1954 induction examination noted that no additional defects were discovered upon physical inspection.  In November 1954, he was again provided a whisper test, and again scored 15/15 bilaterally.  By the Clinical Abstract for Separation (undated but presumed to have been afforded around the time of separation) the Veteran's whisper test results were 0/15 bilaterally.  Additionally, the Veteran complained of an earaches and difficulty hearing during his service, and in-service physicians warned him to use hearing protection.  Lastly, the VA examiner has opined that the Veteran's service aggravated his pre-existing hearing loss beyond the natural progression of the disability.  If the Veteran's hearing loss were "noted" during his induction examination, then the burden would have fallen on him to establish aggravation.  As his hearing loss was not "noted," the onerous burden of establishing is that his pre-existing hearing loss was clearly and unmistakably not aggravated is not supported by the evidence.  While the normal November 1954 whisper test and the Veteran's short term of service tend to show that his early whisper test results were faulty, this speculation does not meet the clear and unmistakable burden.  As such, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


